Dissenting Opinion by
Judge Rogers:
I respectfully dissent. The interpretation placed by the majority upon the definition of seasonal farm worker as including any person residing in living quarters operated by a farm labor contractor, regardless of whether he is a seasonal farm worker, in my opinion renders the Act to that extent unconstitutional. The title to the Seasonal Farm Labor Act does not express that any farm worker other than a seasonal farm worker or any farm labor camp other *229than a seasonal farm labor camp is a subject of the Act. Article III, Section 3 of the Pennsylvania Constitution requires that bills contain only one subject which shall be clearly expressed in their titles. The purpose of Article III, Section 3 is to “give information to the members of the legislature, or others interested, by the title of the bill, of the contemplated legislation, and thereby prevent the passage of unknown and alien subjects which may be coiled up in the folds of the bill. ...” Fedorowicz v. Brobst, 254 Pa. 338, 341, 98 A. 973, 974 (1916).
The title to the Seasonal Farm Labor Act reads as follows:
An act establishing minimum wages and providing for hours of labor of seasonal farm workers and requiring certain records; providing for the inspection of seasonal farm labor camps; providing for the promulgation of rules and regulations; establishing rights of access and egress; providing penalties; and repealing certain acts. (Emphasis supplied.)
This clearly proclaims the Act’s concern for seasonal farm workers and seasonal farm labor camps, not all farm workers or all farm labor camps. Hence, the inspection of seasonless farm labor camps occupied by year-round farm workers is a subject alien to the Act.
Mushrooms are grown and harvested throughout the year in buildings, mines and other places of constant temperature. There is nothing seasonal about their cultivation or about the work of those who cultivate them. It is true that incidental provisions of a statute need not be enumerated in the title if they are germane to the legislation; but the inspection of seasonless labor camps occupied by year-round mushroom workers is not in my view incidental or germane to an Act billed as providing for the inspection of sea*230sonal farm labor camps occupied by seasonal farm workers.
I also believe that the majority has given too little consideration to the fact that DEE, the agency charged with enforcing the Act, has interpreted it as not requiring the inspection of seasonless farm labor camps.